            Case 8:20-cr-00148-PX Document 55 Filed 06/29/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                       *
                                               *
       v.                                      *     CRIMINAL NO. PX-20-148
                                               *
GLENDA HODGES,                                 *
                                               *     UNDER SEAL
                 Defendant                     *
                                               *
                                            ********

              CONSENT MOTION TO CONTINUE RESPONSE DEADLINE

       The United States of America, with the consent of the defendant, respectfully moves this

honorable Court to continue the government’s deadline in which to respond to the defendant’s

pretrial motions by two days, namely to on or before July 8, for the following reasons.

       1.      On March 10, 2021, a grand jury for the District of Maryland returned a

Superseding Indictment that charged Hodges with seven counts of wire fraud, two counts of

bank fraud, two counts of aggravated identity theft, and one count of bank fraud while on

release.

       2.      On May 10, 2021, Hodges filed motions to sever counts and exclude evidence

(ECF 51), suppress statements (ECF 50), and strike surplusage from indictment (ECF 49).

       3.      During a status call on May 13, 2021, the Court set in additional dates related to

pretrial motions. Specifically, any additional pretrial motions were to be filed on or before June

14, 2021; the government’s omnibus response is due on or before July 6, 2021; and the

defendant’s reply is due on or before July 19, 2021. A hearing on the motion is currently

scheduled for July 26, 2021.

       4.      On June 16, 2021, AUSA Caitlin Cottingham entered her appearance in the case.
            Case 8:20-cr-00148-PX Document 55 Filed 06/29/21 Page 2 of 2



       5.      Undersigned counsel is scheduled to be on leave from July 2 through July 5, and

AUSA Cottingham is scheduled to be on leave July 6. The case agent is currently on leave,

returning July 5.

       6.      As such, the government, with counsel for the defendant’s consent, now

respectfully asks the Court to continue the government’s response deadline by two days, to July

8, 2021. The government further requests that the Court grant the defendant an additional two

days in which to file a reply, to July 21, 2021.


DATE: June 29, 2021                            Respectfully submitted,

                                               Jonathan K. Lenzner
                                               Acting United States Attorney

                                       By:     ___/s/_____________________
                                               Kelly O. Hayes
                                               Assistant United States Attorney

It is so ORDERED, this ____ day of June, 2021.


                                                   ___________________________
                                                   Honorable Paula Xinis
                                                   United States District Judge




                                                   2
